737 N.W.2d 758 (2007)
RAZZOOK'S PROPERTIES, L.L.C., Cousins Supermarket, Inc., and Jamal Abro, Plaintiffs/Counter-Defendants-Appellees,
v.
Nick YONO, Defendant/Counter-Plaintiff-Appellant.
Docket No. 132831. COA No. 263010.
Supreme Court of Michigan.
September 12, 2007.
*759 On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals, and we REMAND to the Genesee Circuit Court for further proceedings not inconsistent with this order. The defendant was evicted from the store when, on the plaintiffs' request, the Genesee Circuit Court issued the November 6, 2003 Temporary Restraining Order which precluded defendant from operating a grocery store on the premises. The defendant was thereafter deprived of all beneficial use of the property by plaintiffs' actions, and when defendant vacated the premises, any lease agreement then operating was terminated. Thus, when the fire occurred, plaintiffs had no obligations to defendant under the lease and defendant likewise had no obligations to plaintiffs under the lease.